tax_exempt_and_government_entities_division attn department of the treasury internal_revenue_service washington d c j j oct tep ka hx cl ka ts ladies and gentlemen this is in reference to announcement lr b date in which the internal_revenue_service indicated that it was reconsidering plr issued to you on date in announcement the service indicated that it was reexamining the plan qualification and other tax issues raised by a contribution of stock_options to a qualified_plan and the subsequent exercise of those options to be used in the purchase of the common_stock of the employer maintaining the plan the service is still considering those issues accordingly the service hereby revokes plr pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions please contact at sincerely yours penee ul for frances v sloan manager employee_plans technical group
